Citation Nr: 0819347	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  04-10 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Entitlement to a disability rating in excess of 50 
percent for varicose veins of the right leg.

3.  Entitlement to a compensable rating for pharyngitis.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to August 1952 and from August 1954 to March 1956.

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of the San Juan, Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The matter was previously before the Board in December 2006, 
at which time the claims were denied.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a February 2008 Order, the Court 
vacated the December 2006 Board decision and remanded the 
matter back to the Board for development consistent with the 
parties' Joint Motion for Remand (Joint Motion).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Additionally, VA has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, additional development is required in 
order to satisfy VA's duty to assist the veteran in the 
development of his claim.  Specifically, as noted in the 
February 2008 Joint Remand, the record indicates that the 
veteran authorized VA to obtain treatment records for his 
back condition from Santo Asilo de Damas Hospital in Ponce, 
Puerto Rico, as well as surgical records for his pharyngitis 
from Hospital de la Concepcion in San Germán, Puerto Rico.  
As yet, these records have not been obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure all of the 
veteran's treatment records relating to 
his back condition dated from August 1976 
to September 1976 from the Santo Asilo de 
Damas Hospital in Ponce, Puerto Rico.  If 
these records are determined to be 
unavailable, it should be documented as 
such in the claims file.

2.  The RO should secure all of the 
veteran's treatment records relating to 
his pharyngitis surgery dated from May 
2003 to the present from the Hospital de 
la Concepción in San Germán, Puerto Rico.  
If these records are determined to be 
unavailable, it should be documented as 
such in the claims file.

3.  The RO should then arrange for the 
veteran 
to be scheduled for appropriate VA 
examinations to determine the current 
severity of his service-connected varicose 
veins and pharyngitis.  The RO should 
advise the veteran that failure to report 
for a scheduled VA examination without 
good cause may have adverse consequences 
for his claim.

4.  After completing any additional 
necessary development, the RO should 
readjudicate the claims.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



